MODIFY and AFFIRM; and Opinion filed April 24, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01262-CR

                          DERRICK REYANRD JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-53159-J

                              MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Schenck

       Derrick Reyanrd Jones waived a jury, pleaded guilty to possession of heroin in an amount

of four grams or more but less than 200 grams, and true to an enhancement paragraph alleging a

prior felony conviction. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West 2010).

The trial court assessed punishment at twenty-five years’ imprisonment. In two issues, appellant

contends the trial court’s judgment should be modified to reflect the correct degree of the offense

and to add the name of one of the attorneys who represented the State. The State agrees the

judgment should be modified as appellant requests. We modify the trial court’s judgment and

affirm as modified.
          Although appellant was subject to punishment in the first-degree felony range due to the

enhancement paragraph, the offense for which he was convicted is a second-degree felony. The

judgment incorrectly states the degree of the offense is a “1st degree felony.” Likewise, the

judgment omits Blake Reyna as one of the two attorneys who represented State during the

proceedings. We sustain appellant’s issues. We modify the trial court’s judgment to show the

degree of the offense is “2nd degree felony” and the attorney for the State was “Brandie Wade

and Blake Reyna.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet.

ref’d).

          As modified, we affirm the trial court’s judgment.




                                                       /David J. Schenck/
                                                       DAVID J. SCHENCK
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47

141262F.U05




                                                 -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


DERRICK REYANRD JONES,                             Appeal from the Criminal District Court
Appellant                                          No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                   F14-53159-J).
No. 05-14-01262-CR        V.                       Opinion delivered by Justice Schenck,
                                                   Justices Bridges and Lang participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

      The section entitled “Attorney for State” is modified to show “Brandie Wade and Blake
Reyna.”

       The section entitled “Degree of Offense” is modified to show “2nd Degree Felony.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered April 24, 2015.




                                             -3-